DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 32-45 which are directed to a manner of operating the disclosed cartridge, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-39, 41, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "said electrical pads" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the claim to depend from claim 34, which positively recites “a plurality of conductive pads”, and amending the limitation to recite “said plurality of conductive pads”, is one way to resolve the indefiniteness issues.
Claim 35 recites the limitation "said electrical property" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the claim to depend from claim 34, which positively recites at least one electrical property”, and amending the limitation to recite “said at least one electrical property”, is one way to resolve the indefiniteness issues.
Claim 35 recites the limitation "said sample" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a sample”, is one way to resolve the indefiniteness issues.
Claim 35 recites the limitation "said sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said first and second sensor”, is one way to resolve the indefiniteness issues.
Claim 36 recites the limitation "said measuring circuitry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said at least one measuring circuitry”, is one way to resolve the indefiniteness issues.
Claim 36 recites the limitation "said signals" in line 2 and lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the two limitations to recite “said signal”, is one way to resolve the indefiniteness issues.
Claim 36 recites the limitation "the measuring circuitry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one measuring circuitry”, is one way to resolve the indefiniteness issues.
Claim 37 recites the limitation "said substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said underlying substrate”, is one way to resolve the indefiniteness issues.
Claim 38 recites the limitation "said semiconductor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the claim to depend from claim 37, which positively recites “a semiconductor”, is one way to resolve the indefiniteness issues.
Claim 39 recites the limitation "said graphene layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said first and second graphene layers”, is one way to resolve the indefiniteness issues.
Claim 41 recites the limitation "said linker" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “said at least one linker”, is one way to resolve the indefiniteness issues.
Claim 41 recites the limitation "the graphene layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the first and second graphene layers”, is one way to resolve the indefiniteness issues.
Regarding claim 41, line 2, it is unclear is the recitation of the linker being “covalently attached to each of said first and second antibody” is intended to recite that the remaining end of the linker is attached to one of said first and second antibodies; or if each linker is coupled to both of said first and second antibodies.  For purposes of Examination, the limitation has been interpreted in the former manner.
Claim 44 recites the limitation "said analyzer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the claim to depend from claim 43, which depends from claim 35, which positively recites “at least one measuring circuitry”, and amending the limitation to recite “said at least one measuring circuitry”, is one way to resolve the indefiniteness issues.
Claim 44 recites the limitation "said sensor having the isotype of said first antibody" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the claim to depend from claim 43, which positively recites “said second antibody is an isotype of said first antibody”, and amending the limitation to recite “said second sensor functionalized with said second antibody which is the isotype of said first antibody”, is one way to resolve the indefiniteness issues.
Claim 44 recites the limitation "the sensor having said antibodies exhibiting specific binding to said target analyte" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the claim to depend from claim 43, which positively recites “said first antibody exhibits specific binding to a target analyte”, and amending the limitation to recite “the first sensor functionalized with said first antibody exhibiting specific binding to said target analyte”, is one way to resolve the indefiniteness issues.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32, 34-42, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (Nanotube–antibody biosensor arrays for the detection of circulating breast cancer cells), in view of Zhan et al. (Graphene Field-Effect Transistor and Its Application for Electronic Sensing).
Regarding claim 32, Shao discloses a cartridge (Figure 1, Figure 2, pg. 3/2. Experimental details), comprising:
a first sensor comprising a first single wall carbon nanotube layer disposed on an underlying substrate (see: Si substrate, SWCNT, array of SWCNT FET), wherein said first graphene layer is functionalized with a first antibody (see: anti-IGF1R mouse monoclonal antibody Ab-3),
a second sensor comprising a second single wall carbon nanotube layer disposed on said underlying substrate (see: Si substrate, SWCNT, array of SWCNT FET), wherein said second graphene layer is functionalized with a second antibody,
wherein said first antibody is different from said second antibody (see: anti-HER2 monoclonal antibody).
Shao does not explicitly disclose the sensing layer comprising graphene.
Zhan teaches a plurality of field effect transistor based sensors comprising a plurality of different carbon based materials, including single-walled carbon nanotubes (pg. 4046-4047/3.2. Carbon Nanotube Based Field Effect Transistors) and graphene (pg. 4047-4052/3.4. Graphene Based Field Effect Transistors).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the SWCNT in the device disclosed by Shao, for graphene as taught by Zhan, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Additionally, one having ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to make such a modification in order to provide for more stable FETs with higher carrier mobility and better miniaturization potential (Zhan: pg. 4047/3.4. Graphene Based Field Effect Transistors).
Regarding claim 34, Shao further discloses each of said first and second sensor comprises a plurality of conductive pads electrically coupled to the respective functionalized graphene layer to allow measuring at least one electrical property of that functionalized graphene layer (Figure 1, see: Ti/Au electrodes; Figure 2, see: 20 pairs of electrodes).
Regarding claim 35, Shao further discloses at least one measuring circuitry coupled to said electrical pads for measuring, for each of said first and second sensor, a change in said electrical property in response to interaction of said sample with said sensor and generating a signal indicative of said measured change in said at least one electrical property (pg. 3/2. Experimental details, see: Signatone S1160 probe station).
Regarding claim 36, Shao further discloses an analyzer in communication with said measuring circuitry for receiving said signals from the measuring circuity and processing said signals to obtain information about said sample (pg. 3/2. Experimental details, see: HP8466 semiconductor parameter analyzer).
Regarding claim 37, Shao further discloses said substrate comprises a semiconductor (Figure 1, see: Si substrate).
Regarding claim 38, Shao further discloses said semiconductor comprises silicon (Figure 1, see: Si substrate).
Regarding claim 39, Shao further discloses a silicon dioxide layer disposed between said silicon and said graphene layer (Figure 1, see: SiO2).
Regarding claim 40, Shao further discloses at least one linker for coupling said first and second antibodies to said first and second sensor, respectively (Figure 1, see: 1-pyrenebuanoic acid, succinimidyl ester).
Regarding claim 41, Shao further discloses said linker is coupled to the graphene layer via pi- pi interaction at one end thereof (pg. 3/2. Experimental details, see: Succinimidyl 1-pyrenebutanoate (AnaSpec Inc.) adsorbs onto the sidewalls of SWCNTs through π-stacking) and is covalently attached to each of said first and second antibody (pg. 3/2. Experimental details, see: the succinimide ester crosslinks with exposed amino sidechains of proteins by displacement of N-hydroxysuccinimide).
Regarding claim 42, Shao further discloses said first and second antibodies exhibit specific binding to different target analytes  (pg. 3/2. Experimental details, see: anti-IGF1R mouse monoclonal antibody Ab-3, anti-HER2 monoclonal antibody).
Regarding claim 45, Shao does not explicitl7y disclose at least one of said first and second sensor is functionalized with an antibody exhibiting specific binding to a pathogen.
Zhan teaches functionalizing GFET based biosensors with E. coli antibodies was well known in the art, before the effective filing date of the claimed invention. (pg. 4060/4.3.4. Living Cell and Bacteria Sensors).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to functionalize at least one of the plurality of FETs in the device disclosed by modified Shao, with E. coli antibodies, as taught by Zhan, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Additionally, one having ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to make such a modification to provide for the sensing of pathogens which is desirable in breast cancer cell sensors since cancer treatment is well known to immunocompromise patients, thus monitoring for pathogens in cancer patients is critical.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (Nanotube–antibody biosensor arrays for the detection of circulating breast cancer cells), in view of Zhan et al. (Graphene Field-Effect Transistor and Its Application for Electronic Sensing), as applied to claim 32 above, and further in view of Maehashi et al. (Label-Free Electrical Detection Using Carbon Nanotube-Based Biosensors).
Regarding claim 33, modified Shao does not explicitly disclose a sample delivery component having an inlet for receiving a liquid sample and a plurality of channels for distributing a portion of said received liquid sample to each of said first and second sensor.
Maehashi teaches an analogous carbon nanotube-based biosensor comprising a plurality of antibody functionalized CNT based biosensors integrated into a microfluidic chip comprising a plurality of channels and inlets (Figure 3).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the biosensor disclosed by modified Shao, into a microfluidic chip, as taught by Maehashi, in order to provide automated analysis, reduce the reagent requirements, and reduced analysis time (Maehashi: pg. 5370-5372/2.2. Microfluidic Chips Based on CNT Electrodes).

Claim(s) 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (Nanotube–antibody biosensor arrays for the detection of circulating breast cancer cells), in view of Zhan et al. (Graphene Field-Effect Transistor and Its Application for Electronic Sensing) as applied to claims 32 and 35 above, and further in view of Kumeria et al. (Label-free reflectometric interference microchip biosensor based on nanoporous alumina for detection of circulating tumour cells).
Regarding claim 43, modified Shao does not explicitly disclose said first antibody exhibits specific binding to a target analyte and said second antibody is an isotype of said first antibody.
Kumeria teaches an analogous biosensor for the detection of tumour cells and a method of calibration by functionalizing a control sensor with a biotinylated isotype control antibody and performing a control experiment  (pg. 171-172/3.3. Control experiment).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to functionalize at least one of the plurality of FETs in the device disclosed by modified Shao, with a biotinylated isotype control antibody, as taught by Kumeria, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Additionally, one having ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to make such a modification to provide an evaluation of sensor sensitivity and selectivity.

Regarding claim 44, which is directed to a manner of operating the disclosed cartridge, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797